DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered. 
Allowable Subject Matter
Claims 1-4, 10-25 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1, 17 and 20, the prior art fails to disclose, in combination with other limitations of the claim a delivery system comprise a cannula disposed within an outer tubular member lumen, the cannula comprises an elongate tubular member having a proximal, intermediate and distal portions, a plurality of openings arranged in a interrupted spiral extends circumferentially along the intermediate portion, the distal and proximal portions are free of openings, the proximal portion free of openings is longer than the distal free of openings.
The prior art US 2005/0288764 to Snow et al. discloses devices and methods for controlling expandable prosthesis during deployment comprises all claimed limitations but fails to disclose the cannula with spiral openings.  US 2010/0087906 to Dorn et al. discloses a catheter device also for deployment of an expandable prosthesis having a cannula with spiral openings.  Dorn also discloses the proximal portion of the cannula is free of spiral openings.  However, Dorn fails to disclose the distal portion free of spiral opening and therefore fails to disclose the proximal portion with free spiral openings that is longer than the distal portion with free spiral openings.  US 2013/0123768 to Harlan discloses Laser-assisted guidewire having a variable stiffness shaft that comprises slotted openings in the intermediate portion of the guidewire and free of openings for the proximal and distal portions.  This hypotube guidewire having these openings to define different stiffness at the proximal and distal portions of the guidewire.  There is no motivation for combining this prior art reference with different stiffness at different portions of the hypotube guidewire into the cannula of Snow or Dorn to make obvious the claimed invention.  These prior arts taken alone or in combination do not anticipate or make obvious applicant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771